REASON FOR ALLOWANCE


The following is a statement of reasons for the indication of allowable subject matter:
Although activating and deactivating a pathloss operation mode by using beam direction techniques for communications between an integrated access and backhaul {IAB} node and a wireless device, due to poor link conditions, wherein beam direction techniques involve measuring angular separation metrics according to specific criteria -- is commonly known in the prior art, independent claims include enough details to differentiate them from the prior art including at least two wireless devices with an angular separation with reference to the first wireless device that is less than an angular separation threshold associated with the high pathloss mode, wherein the angular separation threshold supports communication with the at least two wireless devices using a single communication beam.	
The best prior art patent references:
Zhu includes the features of selecting a set of wireless devices as communication candidates based at least in part on a first node for the first wireless device having a high path loss and has angle of arrival {AoA} differs more than that of other wireless devices, of identifying spatial signal signature such as (AoA) or Direction of Arrival (DOA) of the signal, and of using AoA to calculate beamforming vectors, to track and locate the antenna beam.
Narasimhan teaches determining if the angular separation is less than an a minimum bandwidth, e.g., threshold.

Shabtay indicates reporting to a network entity, a candidate/ scan list, or alerting that devices B, C, D are proximal to one another, e.g., subset, and communicating with the subset of the set of wireless devices over links.

Singh describes communicating with the subset of the set of wireless devices using a single-element directional antenna, which generates a single beam covering a single service area. 
These aforementioned disclosures cannot be said with full confidence to clearly and unequivocally anticipate the claims.
All the claim elements are separately taught in the prior art and each of prior arts teaches portions of the scope of the claim above; however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, prior art individually and as a whole do not teach the claimed limitation above. The combination of references amounts to a piecemeal analysis of the independent claims and do not coherently and holistically anticipate the application as a whole.
Therefore, claims 1, 17, 29-30, 35, 38, 41, and 44 are considered allowable. Also, claims 2-7, 9-16; claims 18-28; claims 31-32; claims 33-34; claims 36-37; claims 39-40; claims 42-43; and claims 45-46 -- depending on claims 1, 17, 29-30, 35, 38, 41, and 44, respectively -- are also considered allowable on the basis as applied for independent claims, as well as for further limitations set forth.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           





	/C.Q.T./

	/ALPUS HSU/Primary Examiner, Art Unit 2465